DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, V et al. (US Pub. 2017/0124932; hereinafter “Evans”) in view of Lim et al. (US Pub. 2015/0237756; hereinafter “Lim”).
Evans discloses [Re claim 11] a multilayer diamond display system, comprising: a chassis layer (the display 108 and cameras 104 are protected with a chassis (not shown) of the mobile device 100; page 2, paragraph 21); an organic light emitting diode layer 138 (an emissive layer; page 2, paragraph 25; the emissive layer 138 is an organic light emitting diode layer since the display 108 is an OLED display; page 2, paragraphs 21 and 22); a capacitive touch layer 124 (page 2, paragraph 23); and an exterior lens 120 (a transparent screen substrate; page 2, paragraph 21; the transparent screen substrate 120 can be exposed on an outer surface of the mobile device 100; page 2, paragraph 21).
Evans fails to disclose explicitly wherein the exterior lens has a diamond composite.
However, Lim discloses a protective lens 222 includes a layer 204 that is constructed from a diamond-like nano-composite (page 3, paragraph 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a diamond composite exterior lens, as taught by Lim, in order to provide an abrasion or scratch resistant coating (Lim; page 2, paragraph 27; page 3, paragraph 32) for an underneath layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 3, 2022